



COURT OF APPEAL FOR ONTARIO

CITATION: Lee v. Yeung, 2019 ONCA 825

DATE: 20191017

DOCKET: C66663

Rouleau, Huscroft and Nordheimer
    JJ.A.

BETWEEN

Henry
    Lee, P. Eng.

Appellant

and

Simon Yeung, P. Eng., Broker of
    Record for Homelife New World Realty and Homelife New World Realty Inc.

Respondents

Henry Lee, in person

Michael Crystal and Alejandro
    Jaramillo, for the respondents

Heard and released orally: October 15, 2019

On
    appeal from the judgment of Justice Shaun S. Nakatsuru of the Superior Court of
    Justice, dated February 7, 2019.

REASONS FOR DECISION

[1]

Mr. Lee appeals from the dismissal of his
    application for damages arising out of his exclusion from some WeChat groups that
    were related to his occupation as a real estate agent. He also sought a
    declaration that the WeChat groups belonged to the respondent Homelife.

[2]

We would dismiss the appeal.

[3]

First, an application is not the appropriate
    proceeding for advancing a damages claim of the type put forward here. That
    fact alone would justify the dismissal of the application. Second, and in any
    event, there is no error shown in the application judges conclusion that
    neither of the bases advanced by Mr. Lee for his claim had a proper evidentiary
    foundation. There is simply an absence of evidence to support either a claim
    for intentional interference with economic relations or a civil conspiracy or a
    declaration of the type sought. Mr. Lees reliance on the Competition Act does
    not remove any of those failings.

[4]

Finally, the application judge dealt fairly with
    all of the evidentiary issues raised. These were all matters within the
    discretion of the application judge and no error is shown. Further, Mr. Lee
    never sought an adjournment of the application to address any of these issues.

[5]

The appeal is dismissed. Costs to the respondent
    fixed in the amount of $3500 inclusive of disbursements and HST.


Paul Rouleau J.A.

Grant Huscroft J.A.



I.V.B. Nordheimer J.A.


